DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1 and 8 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“determine whether or not the user information is simultaneously received with the deposit information of the inserted spare change by the saving server, when the user information is simultaneously received with the deposit information of the inserted spare change by the saving server, search for a user account corresponding to the user information in the a database, and deposit the inserted spare change to the searched user account corresponding to the user information simultaneously received with the deposit information of the inserted spare change in the database, and when the user information is not simultaneously received with the deposit information of the inserted spare change by the saving server, generate a saving code corresponding to the deposit information of the inserted spare change and store the generated saving code corresponding to the deposit information of the inserted spare change in the database, transmit the generated saving code to the saving device through the network by the sever communicator of the saving server, determine whether a saving code received from a user terminal matches the generated saving code stored in the database, and deposit the spare change to a user account allocated to a user of the user terminal in the database according to a 

“determining, by the saving server, whether or not the user information is simultaneously
received with the deposit information of the spare change by the saving server, when the user information is simultaneously received with the deposit information of the spare change by the saving server, searching for a user account corresponding to the user information in a database storing a plurality of user accounts and a plurality of saving codes, and depositing the inserted spare change to the searched user account corresponding to the user  information simultaneously received with the deposit information of the spare change in the database included in the saving server, when the user information is not simultaneously received with the deposit information of the spare change by the saving server, generating a saving code corresponding to the deposit information of the spare change, mapping the deposit information of the spare change to the saving code, and registering and storing the mapped deposit information in the database included in the saving server, transmitting, by the server communicator comprised in the saving server, the saving code to the saving device through the network, and when receiving the saving code and the user information from a user terminal, searching for a user account from the user information and searching for a saving code matching the received saving code, from stored saving codes, and depositing spare change corresponding to deposit information of the spare change corresponding to the received saving code to the user account corresponding to the user information in the database included in the saving server” as recited in independent claim 8.



The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Gambale et al. (U.S. Patent No. 10,963,972) discloses a financial advised system and method for storing account information for a user for attaining a specific financial goal wherein the user can hold accounts in more than one provider institution, the account information of the customer may be stored in two or more databases managed by two or more provider institutions.  The system can learn a customer's goals and account information and then automatically alert or otherwise assist the customer to reach their goals.

Castineiras et al. (U.S. Pub. No. 20180240192) disclose a system and method which include a client computing device storing a retirement savings application configured to interact with the retirement accumulations module and the retirement income generation module that allows an individual investor to input data and information, change contributions to a respective retirement savings account, and/or cause funds to be withdrawn from the respective retirement savings account.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

January 27, 2022